Appeal by defendant from a judgment of the County Court, Kings County, rendered April 29, 1960, convicting him, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to serve a term of 10 to 20 years. Reargument ordered on the question of whether the delay in trial from July 2,1959 to March 21, 1960, constituted a deprivation of defendant’s right to a speedy trial, requiring dismissal of the indictment. This appeal is ordered on the calendar of February 6, 1961 for reargument. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, J J., concur.